Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/786160 
    
        
            
                                
            
        
    

Parent Data16786160, filed 02/10/2020 is a division of 15509656, filed 03/08/2017 ,now abandoned 15509656 is a national stage entry of PCT/US15/48937 , International Filing Date: 09/08/2015PCT/US15/48937 Claims Priority from Provisional Application 62213015, filed 09/01/2015 PCT/US15/48937 Claims Priority from Provisional Application 62170596, filed 06/03/2015 PCT/US15/48937 Claims Priority from Provisional Application 62047599, filed 09/08/2014. 



Priority

This application 16786160, filed 02/10/2020 is a continuation application of 15509656, (now abandoned) not a divisional application.  Applicants filed a datasheet dated 05/04/2021 where this Application is changed to a continuation application of 15/509656 (now abandoned).

Status of Claims

Claims 91, 124, 125, 191, 192, 199, 206, and 238-240 were amended.
 Claims 92, 94, and 218 were cancelled.
Amendments in claims filed on 05/04/2021 were entered.


Amendments in Specification




Response to Remarks

Amendments filed with response to restriction requirement dated 05/04/2021 are acknowledged.  Applicants elected group I.   Claims 91, 124, 125, 141, 142 and 200 are included in group I.   The methods as in claim 191, 192. 199, 206 and other pending claims require different searches and consideration therefore, were withdrawn from consideration.  The groups Other groups were not included in elected group.   
.
Claims 92-94 from group I were canceled. 

Elected Species

Applicants elected Allopregnanolone as species.



    PNG
    media_image1.png
    192
    244
    media_image1.png
    Greyscale





Election of Invention

Applicant elected Group I, amended, claims 191, 124, 125, 141, 142, 191, 192, 200, 206, 211,214, and 236-240 all read on the invention 
Applicant elected without traverse, allopregnanolone as the neuroactive steroid and post-partum depression as the disease to be treated.



Election of species:

Applicants should elect one group and from elected group I, one specific species of the compound such as Allopregnanolone, which will be used to treat one specific disease such as postpartum depression.

35 USC § 103(a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 91, 124, 125, 141-142, 191-192, 199 and 236-240 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marx et al. (US 2009/0074677), Reddy, Kiran (US 2015018327) and Shaw et al. (US 9,056,116, US 20130287851). These references teach the subject matter which embraces Applicants claimed invention. See the entire documents. 


Determining the scope and contents of the prior art (MPEP 2141.01)

In regards to claim 91, 124 and 125 Marx teaches symptoms neuropsychiatric disorder anxiety and depression are the hallmarks and treated by ALLO. [0105]. It teaches treatment of measurements of anxiety and depression [0235] to [0237].  
In regards to claims, 200,  Marx teaches a method for ameliorating a symptom of a neuropsychiatric disorder in a subject, the method comprising administering to the subject an effective amount of a neuroactive steroid composition comprising pregnanolone (PG), allopregnanolone (ALLO), dehydroepiandrosterone (DHEA), pharmaceutically acceptable salts thereof, derivatives thereof, or combinations thereof. (Claim 1).  The neuropsychiatric disorder is selected from the group consisting Attention Deficit Disorder/Attention Deficit Hyperactivity Disorder, depression, bipolar disorder, post-traumatic stress disorder (PTSD) (claim 4).   
intravenous formulation and a depot injection formulation (claims 2 and 3).
Max further teaches intravenous infusion and teaches where applicable, continuous infusion can enhance drug accumulation at a target site. [0127] 
Marx et al. teaches treating and or ameliorating a symptom of depressive disorders or other psychotic disorder by administering effective amount of Allopregnanolone (ALLO) [0011]. Marx teaches administration of ALLO in an amount 0.005 mg to about 2000 mg per day and 0.005 mg per day to improve cognitive function. [0026].  Marx teaches a method for ameliorating a symptom of a neuropsychiatric disorder in a subject, the method comprising administering to the subject an effective amount of a neuroactive steroid composition comprising allopregnanolone (ALLO), pharmaceutically acceptable salts thereof, derivatives thereof, or combinations thereof. (Claim1 of the reference). Marx teaches measurement of CGI score [0188] and in table 5. 
In regards to claim 192 for Marx teaches steroid compositions which includes ALLO can be administered to a subject in any form and/or by any route of administration, the formulation is can be a sustained release formulation, a controlled release formulation, or a formulation designed for both sustained and controlled release. In the sustained release formulation, the controlled release formulation, or the combination thereof is intravenous, an implant, and via a depot injection. [0029].  
In regards to claims 191-192, 199-200, continuous intravenous infusion of allopregnanolone for 60 hours for score and measurement, It would have been obvious to one skilled in the art to measure the effects by continuous intravenous infusion, score and detect any changes and improvements for depression after administering effective amount of ALLO to a subject. FIG. 4. See [0039] and [0040] for figures showing levels of steroid. 
  
In regards amounts allopregnanolone (ALLO) Marx teaches 0.005 mg-2000 mg which covers the claimed amounts.  Therefore, one skilled in the art would be motivated to select any optimize the doses as needed. Marx et al. teaches allopregnanolone daily dosage 0.005 mg/day and ranges from 0.005-2000 mg per day (in cycles1 and 2).  It teaches effective amount administration step of ALLO sufficient to improve a cognitive function. [0026]. 
In regards to infusion as in claims 192, Marx teaches that neurosteroid can be administered to a subject in any form and/or by any route of administration which includes intravenous formulation, intravenous, and via a depot injection. [0029]. Postpartum depression, Marx teaches treatment of depression by administering ALLO, therefore, one skilled in the art would expected to treat postpartum depression in a patient.
Ascertaining the differences between the prior art and the claims at issue

Marx does not teach addition of cyclodextrin in the composition.

Reddy, K (US 2015018327) teaches formulations comprising allopregnanolone and a cyclodextrin (preferably CAPTISOL®) used for intramuscular, subcutaneous or intravenous administration. Formulations of comprising a neuroactive steroid, e.g., allopregnanolone; and optionally a cyclodextrin, e.g., a .beta.-cyclodextrin, e.g., a sulfo butyl ether .beta.-cyclodextrin, e.g., a .beta.-cyclodextrin, e.g., a sulfo butyl ether .beta.-cyclodextrin, e.g., CAPTISOL.RTM. and methods of use in treating CNS disorders.
0016] In an embodiment, the neuroactive steroid, e.g., allopregnanolone, and cyclodextrin, e.g., a .beta.-cyclodextrin, e.g., a sulfo butyl ether .beta.-cyclodextrin, e.g., CAPTISOL.RTM., complex is formulated as an aqueous composition comprising the neuroactive steroid, e.g., allopregnanolone, at a concentration of 1.5 mg/mL, and the cyclodextrin, e.g., a .beta.-cyclodextrin, e.g., a sulfo butyl ether .beta.-cyclodextrin, e.g., CAPTISOL.RTM., at a concentration of 15%. In an embodiment, the neuroactive steroid, e.g., allopregnanolone, and cyclodextrin, e.g., a .beta.-cyclodextrin, e.g., a sulfo butyl ether .beta.-cyclodextrin, e.g., CAPTISOL.RTM., complex is formulated as an aqueous composition comprising the neuroactive steroid, e.g., allopregnanolone, at a concentration of 10 mg/mL, and the cyclodextrin, e.g., a .beta.-cyclodextrin, e.g., a sulfo butyl ether .beta.-cyclodextrin, e.g., CAPTISOL.RTM., at a concentration of 15%. In an embodiment, the neuroactive steroid, e.g., allopregnanolone, and cyclodextrin, e.g., a .beta.-cyclodextrin, e.g., a sulfo butyl ether .beta.-cyclodextrin, e.g., CAPTISOL.RTM., complex is formulated as an aqueous composition comprising the neuroactive steroid, e.g., allopregnanolone, at a concentration of 15 mg/mL, and the cyclodextrin, e.g., a .beta.-cyclodextrin, e.g., a sulfo butyl ether .beta.-cyclodextrin, e.g., CAPTISOL.RTM., at a concentration of 15%.

Resolving the level of ordinary skill in the pertinent art and indicating obviousness or nonobviousness

It would have been obvious to one skilled in the art to use ALLO, at the time the invention was filed, for treating postpartum depression in human with reasonable expectation of success because Marx teaches a method for delaying or preventing the onset of, or decreasing the severity of, a symptom associated with a neuropsychiatric disorder by allopregnanolone wherein the symptom is selected from the group consisting of depression, irritability, agitation, difficulty concentrating, tension, anger, stress, psychosis, anxiety, and combinations thereof.  Therefore, Marx teaches treatment of depression, irritability, agitation, difficulty concentrating, tension, anger, stress, psychosis, anxiety, and combinations thereof by administering continuous intravenous infusion.  Max also teaches intravenous infusion and teaches where applicable, continuous infusion can enhance drug accumulation at a target site. [0127].   

Therefore, claimed invention is considered obvious over the prior art as cited above. Schule and Marx teaches a method for ameliorating a symptom of a neuropsychiatric disorder in a subject, the method comprising administering to the subject an effective amount of a neuroactive steroid composition comprising allopregnanolone (ALLO), pharmaceutically acceptable salts thereof.   Neuropsychiatric disorder includes depression which is claimed. (See claim 2 of Marx).  See claim 19 for ALLO and daily dosage ranging from 0.005 to 2000 mg in claim 21.   In regards to specific dosage, amounts, durations and frequency of dosage for any particular patient may be varied and will depend upon a variety of factors including the activity of the specific compound employed, the metabolic stability and length of action of that compound, the age, body weight, general health, sex, diet, mode and time of administration, rate of excretion, drug combination, the severity of the particular condition, and the host undergoing therapy.  One skilled in the art at the time the invention was filed would be able to decide the dose and frequency suitable to a patient undergoing the therapy.  One skilled in the art would apply infusion as Marx teaches administration of neurosteroid which includes ALLO can be administered to a subject in any form and/or by any route of administration.  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed would be motivated to use ALLO for treating depression to a patient as claimed.   One skilled in the art would also apply the teachings of Marx for treatment of depression by administering ALLO, and treat postpartum depression in a patient.

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.

In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 91, 124, 125, 141-142, 191-192, 199 and 236-240 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,251,894. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.  

Instant claims 91, 124 and 125:

    PNG
    media_image2.png
    132
    659
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    176
    620
    media_image3.png
    Greyscale

Claims 1-3 of US ‘894:

1. A method of treating post-partum depression in a subject in need thereof, comprising administering to the subject an effective amount of a composition comprising allopregnanolone and sulfobutylether-beta-cyclodextrin salt, wherein the composition is administered intravenously (i.v.). 

2. The method of claim 1, wherein the subject is a human. 

3. The method of claim 1, wherein the composition further comprises a buffer. 

Instant claims differ from the claims 1-3 of issued U.S. Patent No. 10,251,894 that instant claims does not specifically disclose sulfobutylether-beta-cyclodextrin salt as in claim 1 and contains buffer as in claim 3 of the issued patent.  Since instant claims contain the term comprising in claim 91other ingredients can be added. Instant claims contain addition of cyclodextrin.  In regard to amounts of allopregnanolone and range, one skilled in the art would apply the amounts as needed depending on the need and condition of the patient.  

	Applicant should file a terminal disclaimer to overcome this rejection.  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SABIHA N QAZI/Primary Examiner, Art Unit 1628